THE THIRTEENTH COURT OF APPEALS

                                     13-18-00161-CV


                         In Re Estate of J.B. Wells Jr., Deceased


                                   On appeal from the
                        County Court of Gonzales County, Texas
                             Trial Cause No. OTH17-9886


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

June 13, 2019